GRIFFIN, J.
The City of St. Augustine seeks a writ of certiorari to review an order of the circuit court that quashed an order of the City Commission denying a rezoning application. This court is limited in its review to whether due process was afforded and the correct law was applied. Haines City Community Dev. v. Heggs, 658 So.2d 523 (Fla.1995).
The City acknowledges that under Board of County Commissioners of Brevard County v. Snyder, 627 So.2d 469 (Fla.1993), the City had the burden to show that the current HP 1 zoning “accomplishes a legitimate public purpose,” and that its refusal to rezone the property was not “arbitrary, discriminatory or unreasonable.” Id. at 476. As the city observes, the circuit court’s order is not a model of clarity; nevertheless, as we read the order, it appears the trial court found that Snyder’s test was not met.
Petition DENIED.
SAWAYA, J., concurs
SHARP, W., J. dissents, with opinion.